Citation Nr: 1511585	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder, to inclusde as secondary to a left knee disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to July 1973 and was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a September 2005 rating decision, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a left knee disorder; the RO also denied service connection for a low back disorder.  In February 2006, the RO confirmed the previous denial of service connection for a left knee disorder and service connection for a low back disorder.  The RO also denied a claim for service connection for a left ankle disorder.  The Veteran perfected a timely appeal to those decisions.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2007 and at a videoconference hearing before the undersigned Veterans Law Judge in September 2009.  Transcripts of the hearings are of record.  

In a February 2010 decision, the Board reopened the claim for residuals of a left knee disorder based on submission of new and material evidence.  The Board then remanded the claims for service connection for a left knee disorder, low back disorder and left ankle disorder to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In July 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review. 

In a March 2012 decision, the Board denied the service connection claims for a left knee disorder and low back disorder.  The Board also Remanded the service connection claim for the left ankle disorder.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion vacating the Board's decision denying these claims and remanding the case to the Board for another decision, taking into consideration the matters raised in the Joint Motion.  However, the October 2013 Court Order and Joint Motion did not disturb the part of the Board's decision that remanded the left ankle claim.

In January 2014, the Board remanded the claims to the RO to obtain additional VA examinations and opinions regarding the etiology of the Veteran's left knee disorder, low back disorder, and left ankle disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 letter, the Veteran raised many concerns.

First, the Veteran requested copies of his latest VA examinations as he had not received copies.  Copies of the VA examination were provided in October 2014.  As of the date of the Remand, the Veteran has not offered any response.

Second, the Veteran felt the VA examinations were inadequate as the examiner did not have access to his claims file.  While the examiner indeed checked the box that indicated the Veteran's "claims file" was not reviewed, the Veteran's paper "claims file" no longer exists as it has been scanned into electronic format.  The examiner indicated that she reviewed the Veteran's electronic claims file, which consists of the Veteran's Veterans Benefits Management System (VBMS) claims file and electronic medical records.

Third, the Veteran felt the examiner focused on direct service connection and did not focus on aggravation.  However, at his entrance examination in March 1972, the Veteran denied having any swollen or painful joints, arthritis, or a "trick" or locked knee.  In addition, a physical examination of his lower extremities was normal but for a left patellar scar and was found eligible for active duty.

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The record does not contain clear and unmistakable evidence that the Veteran's left knee disorder preexisted service.  The Veteran consistently reported that the only lasting effect from the injury was a scar on his knee, which was reported on his entrance examination.  Therefore, there is no preexisting condition to which aggravation would apply.

Finally, and the reason for the remand, the Veteran felt the VA examinations were inadequate as the examiner did not have the opportunity to review his VA medical records from 1974, 1975, and 1976, and that these records would show the chronicity of his left knee disorder.  After an exhaustive review of the electronic record, no records from this period were identified.  As these records may substantiate the Veteran's claim for service connection, therefore, despite the claims long jurisdictional history, it must be Remanded once more.

In addition, after a complete review of the electronic claims file, a deficiency in the last VA examiner's opinion was noted.  Regarding the Veteran's VA examination for service connection for his low back secondary to his left knee, it appears that a portion of the opinion is missing.  In fact, the last word of the opinion is only the first syllable of "relevant."  Therefore, while the claims are being remanded, the opinion should be completed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA clinical records from VA facility on Roosevelt Road in Little Rock, Arkansas, from 1974 to 1976, which was identified by the Veteran in his July 2014 letter.

Document the attempts to obtain such records.  The Veteran should be notified if any records sought are not received pursuant to the RO's request.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the electronic claims file.

2.  Then, review any additional evidence for clear and unmistakable evidence the Veteran's left knee disorder existed prior to his active service.  If the evidence contains clear and unmistakable evidence that the Veteran's left knee disorder preexisted service, then additional opinion evidence is required.

Return the claims file to the original April 2014 VA examiner, if available, for an addendum opinion.  The electronic claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.

After a comprehensive review of the entire electronic claims file, the following questions must be addressed:  

a. Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left knee disability that pre-existed his active duty service.  The examiner must specifically discuss the Veteran's normal enlistment examination report with regard to his lower extremities and his denial of any current leg symptomology on his enlistment report of medical history.

b. If it is determined that a left knee disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting left knee disability was not aggravated beyond the natural progression of the condition.

c. Finally, the examiner must furnish the missing language in her opinion on the Veteran's low back.

If the original April 2014 VA examiner is unavailable, the Veteran's claims file should be provided to an appropriate examiner to address the above questions, including the issue of the Veteran's low back being secondary to the Veteran's left knee disorder.  The Veteran may be recalled for examination if deemed necessary.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

3.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

